UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A (Amendment No. 2) CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 25, 2014 (April 15, 2014) Aly Energy Services, Inc. (Exact Name of Registrant as Specified in its Charter) Delaware 033-92894 75-2440201 (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) 3 Riverway, Suite 920 Houston, Texas 77056 (Address of principal executive offices) Registrant’s telephone number, including area code: 713-333-4000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EXPLANATORY NOTE On April 16, 2014, Aly Energy Services, Inc. (the “Company”, “we”, “us” or “our”) filed a Current Report on Form8-K (as amended by the report on 8-k/A filed on May 16, 2014, the “Original Report”), reporting, among other things, the entry into an Asset Purchase, Stock Purchase and Merger Agreement (the “Centrifuge Acquisition Agreement”), dated as of April11, 2014, by and among the Company, Aly Centrifuge Inc., (a newly formed subsidiary of the Company), United Centrifuge USA, LLC (“United”), United Oilfield, Inc. (“UOI”), Canadian Nitrogen Services Ltd. (“CNS”), and various affiliates of United and the consummation of the transaction contemplated in the Centrifuge Acquisition Agreement on April 15, 2014. Pursuant to the Centrifuge Acquisition Agreement, we acquired the business conducted by United in the solids control and fluids management sectors of the oilfield services and rental equipment industry for a purchase price of approximately $25 million, as further described in the Original Report. The transaction (“United Acquisition”) consisted of the purchase of certain assets used by United that were owned by UOI and CNS, the purchase of certain of the membership interests of United and the merger of United with and into Aly Centrifuge Inc. This Current Report on Form8-K/A provides the financial statements and pro forma financial information required under parts (a)and (b)of Item 9.01, certain of which were set forth in the Original Report, in connection with the United Acquisition. Item 9.01. Financial Statements and Exhibits. (a) Financial Statements of Business Acquired · Unaudited Condensed Balance Sheet as of March 31, 2014 and 2013 · Unaudited Condensed Statements of Operations for the three months ended March 31, 2014 and 2013 · Unaudited Condensed Statement of Members’ Equity for the three months ended March 31, 2014 and 2013 · Unaudited Condensed Statements of Cash Flows for the three months ended March 31, 2014 and 2013 · Notes to Unaudited Condensed Financial Statements for the three months ended March 31, 2014 and 2013 (b) Pro Forma Financial Information · Unaudited Pro Forma Condensed Consolidated Balance Sheet of Aly Energy Services, Inc. as of March 31, 2014 · Unaudited Pro Forma Condensed Consolidated Statement of Income of Aly Energy Services, Inc. for the three months ended March 31, 2014 · Notes to Unaudited Pro Forma Condensed Consolidated Financial Statements of Aly Energy Services, Inc. 2 UNITED CENTRIFUGE USA, LLC CONDENSED FINANCIAL STATEMENTS FOR THE PERIOD ENDING MARCH 31, 2014 C O N T E N T S Page Condensed Balance Sheets 5 Condensed Statements of Operations 6 Condensed Statements of Members’ Equity 7 Condensed Statements of Cash Flows 8 Notes to Condensed Financial Statements 9- 13 3 UNITED CENTRIFUGE USA, LLC CONDENSED BALANCE SHEETS March 31, December 31, (Unaudited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable Unbilled receivables Prepaid expenses and deposits Advances to related parties TOTAL CURRENT ASSETS PROPERTY, PLANT AND EQUIPMENT, net TOTAL ASSETS $ $ LIABILITIES AND MEMBERS’ EQUITY CURRENT LIABILITIES Line of credit $ $ Accounts payable and accrued expenses Advances from related parties Current portion of long-term debt Current portion of capital lease obligations TOTAL CURRENT LIABILITIES LONG-TERM DEBT, net of current portion CAPITAL LEASE OBLIGATIONS, net of current portion TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES MEMBERS’ EQUITY TOTAL LIABILITIES AND MEMBERS’ EQUITY $ $ See notes to condensed financial statements. 4 UNITED CENTRIFUGE USA, LLC CONDENSED STATEMENTS OF OPERATIONS Three Months Ended March 31, (Unaudited) (Unaudited) SALES $ $ COST OF SERVICES GROSS PROFIT (LOSS) ) SELLING, GENERAL AND ADMINISTRATIVE EXPENSES INCOME (LOSS) FROM OPERATIONS ) INTEREST EXPENSE 53 INCOME (LOSS) BEFORE INCOME TAX EXPENSE ) STATE INCOME TAXES - NET INCOME (LOSS) $ $ ) See notes to condensed financial statements. 5 UNITED CENTRIFUGE USA, LLC CONDENSED STATEMENTS OF MEMBERS’ EQUITY Balance, January 1, 2014 $ Net income Balance, March 31, 2014 $ See notes to condensed financial statements. 6 UNITED CENTRIFUGE USA, LLC CONDENSED STATEMENTS OF CASH FLOWS Three Months Ended March 31, (Unaudited) (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation Changes in operating assets and liabilities: Accounts receivable ) ) Unbilled receivables Advances to/from related parties Prepaid expenses and deposits ) ) Accounts payable and accrued expenses ) NET CASH PROVIDED BY (USED IN) OPERATING ACTIVITIES ) CASH FLOWS FROM INVESTING ACTIVITIES Acquisition of property and equipment ) ) NET CASH USED IN INVESTING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from line of credit - Repayments of long-term debt ) - Repayments of capital lease obligations ) - NET CASH USED IN FINANCING ACTIVITIES ) - NET (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, beginning of period CASH AND CASH EQUIVALENTS, end of period $ $ SUPPLEMENTAL CASH FLOW INFORMATION Cash paid during the year for interest $ $
